Citation Nr: 1109750	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-44 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from January 1953 to March 1973.  He died in June 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  The Veteran served on active duty from January 1953 to March 1973.  He died in June 2007.  The appellant is his surviving spouse.

2.  The cause of the Veteran's death in June 2007 was listed on his certificate of death as asystolic arrest.  Arteriosclerotic cardiovascular disease was listed as an underlying contributing to death. 

3.  At the time of the Veteran's death, service connection was in effect for lumbosacral strain, evaluated as 20 percent disabling; prostatitis, evaluated as 10 percent disabling; and status-post hemorrhoidectomies for external and internal hemorrhoids, evaluated with a noncompensable disability rating.

4.  The weight of the competent and probative evidence of record establishes that the Veteran had presumptive arteriosclerotic cardiovascular disease.


CONCLUSIONS OF LAW

1.  Coronary artery disease and/or ischemic heart disease is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010); 75 Fed. Reg. 53,202 (Aug. 31, 2010).

2.  The Veteran's death was caused by, or substantially or materially contributed to by, a disability or disease incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks compensation as the Veteran's surviving spouse on the grounds that the Veteran's death was due to prostate cancer.  

A death certificate received in January 2009 confirms that the Veteran died in June 2007.  Immediate cause of death was listed as asystolic arrest.  The underlying cause of death was listed as arteriosclerotic cardiovascular disease.  

The death of a veteran will be considered as having been due to a service-connected disability if the evidence establishes that such disability was either a principal or a contributory cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a). 

The Veteran was not service-connected for asystolic arrest or arteriosclerotic cardiovascular disease at the time of his death.  There is also no probative medical evidence of record which indicates that the Veteran's service-connected lumbosacral strain, prostatitis, or status-post hemorrhoidectomies for external and internal hemorrhoids were the principal causes of death.  Instead, the death certificates show that asystolic arrest was the principal cause of death.  Based on the medical evidence of record, the Board finds that a service-connected disability was not the principal cause of death.  38 C.F.R. § 3.312(b).  Even so, cause of death can be established if a service-connected disability was a contributory cause of death.  See 38 C.F.R. § 3.312(c).

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

An appellant may also satisfy the requirements of 38 C.F.R. §  3.312 if the evidence shows that the veteran was entitled to service connection for the disorder that caused or was the contributory cause of death.  Service connection is warranted if it is shown that the veteran suffered from a disability contracted in the line of duty while in active military service.  38 C.F.R. §§ 3.303, 3.304.  

Some chronic diseases may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  In addition to these provisions, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e) (2010), shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2009).  If a veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) (2010) are met, even if there is no record of such disease during service.  38 C.F.R. §  3.309(e) (2010).  However, the appellant must also show that the Veteran was diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e) to establish presumptive service connection based on exposure to Agent Orange.  It is important to note that the diseases listed at 38 C.F.R. § 3.309(e) are based on findings provided from scientific data furnished by the National Academy of Sciences (NAS).  The NAS conducts studies to "summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure."  64 Fed. Reg. 59,232-59,243 (Nov. 2, 1999).  Reports from NAS are submitted at two-year intervals to reflect the most recent findings.  Based on input from the NAS reports, the Congress amends the statutory provisions of the Agent Orange Act found at 38 U.S.C.A. § 1116 and the Secretary promulgates the necessary regulatory changes to reflect the latest additions of diseases shown to be associated with exposure to herbicides.

The list of diseases presumed to be associated with exposure to herbicides used in Vietnam during the Vietnam Era included chloracne or other acneform disease consistent with chloracne; type 2 diabetes; Hodgkin's disease; Chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The list was expanded in 2009 to include amyotrophic lateral sclerosis (ALS).  See 74 Fed. Reg. 57,072-57,074 (Nov. 4, 2009).  Although the appellant claims that prostate cancer caused or contributed to his death, the death certificate does not so indicate.  

Recently, VA amended 38 C.F.R. § 3.309(e) to include ischemic heart disease.  75 Fed. Reg. 53202 (August 31, 2010).  The pertinent part of that amendment added the following to § 3.309(e):  "Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)."  75 Fed. Reg. 53202, 53216 (August 31, 2010).

This amended rule applies to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  75 Fed. Reg. 53202.  The amended rule is applicable in this case as the appellant's claim was pending before VA on that date.

For the purposes of 38 C.F.R. § 3.309(e), ischemic heart disease means any atherosclerotic heart disease resulting in clinically significant ischemia or requiring coronary revascularization.  See 75 Fed. Reg. 53,205.  Ischemic heart disease is "an inadequate supply of blood and oxygen to a portion of the myocardium."  Id.  As indicated above, the new regulations specifically enumerate atherosclerotic cardiovascular disease as a form of ischemic heart disease, subject to the presumptive provisions.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the appellant.  

In this case, the DD 214 confirms the Veteran's service in Vietnam during the Vietnam conflict, so his exposure to Agent Orange is presumed.  As the Veteran is presumed to have been exposed to herbicides in service and had developed a form of ischemic heart disease, diagnosed as arteriosclerotic cardiovascular disease, service connection is warranted on a presumptive basis.  As the death certificate shows that arteriosclerotic heart disease contributed to the cause of the Veteran's death, service connection for the cause of the Veteran's death is warranted.  38 C.F.R. §§ 3.102, 3.309, 3.312 (2010).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Service connection for the cause of the Veteran's death is granted.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


